Grubb, J.,
concurring:
The question presented for decision upon this appeal is whether or not the decree of the Chancellor is erroneous in so far as it perpetually restrains and enjoins the collection by the appellant, defendant below, of the sum of $271.41, rated and apportioned for the year 1885, upon the valuation of the road bed, or right of way of the appellee, complainant below, for the purposes of county taxation.
The proper determination of this question raises two inquiries, viz:
First, Is there authority of law for the assessment and collection, for the purposes of county taxation, of the said sums rated and apportioned upon the valuation of the said road bed or right *442of way, in the absence of any principle of law or specific statute exempting the same therefrom ?
Second, If so, is there any principle of law or statute exempting the same therefrom ?
There is no authority in law for the assessment and collection of any sum for the purposes of county taxation, upon the road bed of the said appellee, unless the said road bed be included within the terms and operation of the following provisions of chapter 11 of the amended Code, p. 84, viz.:
“ Sec. 1. All real and personal property not belonging to this State, or the United States, or any county, church, religious society, college or school, or to any corporation for charitable uses, shall be liable to taxation for public purposes.”
That the said road bed is included within the terms and operation of said section 1, and is to be deemed “ real property ” within the meaning of that term, as used in said section, must be conceded in view of the undeniable weight of authority in this country. Farmers Loan & T. Co. v. Hendrickson, 25 Barb., 493; People v. Brandsley, 52 Barb., 107; People v. Cassidy, 46 N. Y., 46; Smith v. Mayor, 68 N.Y., 555 ; People v. Comrs., 19 Hun., 460; New Haven, v. Fair Haven, 38 Conn., 430; Ill. Cent. R. R. Co. v. McLean, 17 Ill., 296; Providence etc. R. R. Co. v. Wright, 2 R. I., 459; Philadelphia etc. R. R. Co. v. Bayless, 2 Gill, 355; Orange etc. R. R. Co. v. Alexandria, 17 Gratt., 177.
The Massachusetts and Pennsylvania doctrines that railways are exempt from taxation, upon the ground that they are public works, established by public authority, like canals, turnpikes and highways in those States, is not recognized elsewhere, and should not now be adopted in this State; and cannot properly be in the present case. The said road bed, therefore, being real estate, and as such, liable to taxation for public purposes under the foregoing provisions of section. 1, chap. 11, it has been suggested that the imposition of a tax upon it specifically is an unlawful regulation of commerce between the States. This objection was but slightly urged and cannot be sustained since the decisive rulings of the Federal Supreme Court to the contrary in Delaware Railroad Tax, 18 Wall. 206 [85 U. S. bk. 21, L. ed. 888], and kindred cases.
It therefore follows that the said road bed of the complainant *443below is liable to the collection, by the appellant, of the said sum rated below and apportioned upon the valuation thereof as aforesaid, for the purposes of county taxation, unless there is some principle of law or specific statute, exempting said road bed therefrom.
Strictly public corporations and the governmental divisions of a State are impliedly exempted from taxation with respect to their public property, although its taxation is within the power of the Legislature, because it cannot be presumed that the Legislature intended (in the absence of express legislation so prescribing) that the public should tax itself to raise money to pay over to itself. But this principle of implied exemption does not apply to the case of a business corporation like the appellee, in which the State has no proprietary interest, and whose property is owned and controlled by private individuals for private profit. Philadelphia etc. R. R. Co. v. Bowers, 4 Houst., 506, 530 ; Delaware Railroad Tax, supra.
Accordingly, the said road bed of the appellee does not appear to be exempt from the collection of the said sum rated and apportioned upon its valuation as aforesaid, unless there is some specific statute exempting it therefrom. The said appellee contends that it is exempted and discharged from the collection thereof for the purpose of county as well as state taxation, under and by virtue of the provisions of the Act entitled “ An Act relating to the Taxes of the Philadelphia, Wilmington & Baltimore Railroad Company ” (passed at Dover, April 11, 1873, 14 Del. Laws, p. 339 ; Amended Code, p. 44), the said appellee having duly paid the prescribed commutation for the said year, 1885, as required by said Act.
The appellant having denied this, the duty of construing said Act is devolved upon this court. "U pon examination of this Act it will be found that it is a statute which does not itself impose any tax; but is entirely separate and disconnected from any Act imposing or prescribing a tax and enacted in the exercise of the taxing power. On the contrary it provides for the satisfaction and discharge, upon the payment by the appellee of the commutation money therein specified, of all taxes due or to become due in the year for which such payments shall be made under any and all laws of this State then already enacted in the exercise of the taxing power, except the tax due or to become under the Passenger Tax Act, passed August *44411, 1864, for the satisfaction and discharge of which latter tax a further sum of commutation money is prescribed by section 5 of the aforesaid Act of April 11, 1873.
It will be further observed that nothing in said Act of 1873, specifically refers to, or expressly confines its operation to any particular Act or Acts providing for the raising of revenue for the use of the State exclusively. On the contrary sections 1 and 2 of said Act expressly provide that, until the Legislature shall otherwise direct, the payment of the commutation money, as therein specified, shall entitle the appellee to an acquittance and discharge from the payment of all taxes due or to become due from said appellee in the year for which such payment shall be made under any and all laws of this State, except said Passenger Tax Act.
The words “ all taxes ” “under any and all laws of this State,” are surely broad and comprehensive enough to include the laws of the State providing for and prescribing county taxation, while they are certainly so clear and explicit as to exclude any possibility of their ambiguity or any shadow of doubt as to their precise and unmistakable meaning. It would be impossible to find words which more clearly and indisputably express the deliberate intention of the Legislature to discharge the appellee from the payment of every description of tax, both county and state, authorized by any law of this State, except by said Passenger Tax Act.
But it is argued, with great earnestness and logical skill by counsel for the appellant, that the following words of section 3 of said Actj viz.: “ Law imposing taxes upon the said Company ” and “ such taxes as the Legislature of this State may hereafter impose upon said Company,” indicate that the intention of the Legislature which passed said Act was to limit the operation of said sections 1 and 2 strictly to an exemption and discharge from the payment only of those taxes which were designed exclusively for the support of the State government, and not for county purposes, and which were imposed solely under and by virtue of the provisions of section 2, chapter 7, p. 28, of the Amended Code, and of the Act of April 8, 1869, chap. 392, vol. 13 Del. Laws (Amended Code, p. 41).
The fallacy of this argument is in assuming that the laws of this State, providing for county taxation, are not laws imposing *445taxes. By reference to those laws it will be found that it is made compulsory upon the county assessors to assess the real and personal property in the county which, under said Section 1 of Chapter 11, Amended Code, p. 84, shall be liable to taxation and assessment for public purposes; and also compulsory upon the Levy Court in each county to lay road, poor and county taxes, upon said assessments in every year, and cause the same to be collected by the county collectors, who are in their turn compelled to perform that duty.
Under these provisions of law the duty to collect taxes for the support of the county government in every year is as imperatively and directly imposed upon the said county officials as is the duty upon the State treasurer under the provisions of any statute of this State, requiring him to collect taxes designed exclusively for the support of the State government.
And the taxes are none the less imposed by law, because in the former case the amount and rate thereof are required by law to be collected and laid by the Levy Court, while in the latter this is done by the law-making power and specified in the Act prescribing the tax. In either case the tax is “ imposed ” by law, and in both it is for a public purpose. And, moreover, in both it is a “ State ’’ tax, in the sense that it can be imposed by no other authority, and is to be used for the public benefit, whether through the general government of the State, or through the county governments which are State agencies established for the more convenient government of its people. Camden etc. R. R. Co. v. Coms., 3 Harr., (N. J.) 72.
This interpretation of the word “ imposed ” as employed in the Act under consideration is certainly a fair, reasonable and natural one. But even if it be also susceptible of the construction claimed by the appellant, and could be interpreted to mean a tax whose rate is fixed by the Legislature and expressly specified in the Act providing for said tax, what .would be the result ? Simply that this particular language of Section 3 of the Act would be ambiguous or susceptible of two constructions; whereupon, the inquiry would arise, which of these two meanings shall prevail.
It is an established rule that where any cause of doubt arises, although apparently the doubt attaches only to a particular clause, *446the whole statute is to be taken together and to be examined to arrive at the legislative intent; the different parts reflect light upon each other, and, if possible, such a construction is to be made as will avoid any contradiction or inconsistency ; and it is the duty of the courts, as far as practicable, so to reconcile the different provisions as to make the whole Act consistent and harmonious. If this becomes impossible, then we are to give effect to what was manifestly the intention of the Legislature, although by so doing we may restrict the meaning or application of general words. Sedg. Stat. Const. Law, 238.
According to this rule the language of section 3 must be construed in connection with the provisions of sections 1 and 2, in such a way as will, if possible, avoid any contradiction or inconsistency, and so reconcile the different provisions as to make the whole Act consistent and harmonious.
The rejection of the restricted meaning of “imposed” as claimed by the appellant, and the adoption of the other broader and more reasonable one above mentioned, will alone secure this result.
The words of sections 1 and 2 are clear, comprehensive and unambiguous, and, standing alone and without section 3, would, beyond doubt, expressly exempt the appellee trom payment of the said county tax upon its said road bed. This much was substantially conceded by the appellant at the argument. But if the meaning of “ imposed ” contended for by the appellant is to prevail instead of the other broader and more reasonable meaning, then his proposition amounts to this: that an unambiguous section of an Act is to yield to and be controlled by an ambiguous one, and that a reasonable meaning of which the ambiguous provision is susceptible, and which will make the whole Act consistent and harmonious must be rejected, and another meaning adopted which will produce the contrary result. Such a proposition cannot be maintained.
It must be remembered that the provisions of the Act which provide for the exemption and discharge of the appellee from the payment of “ all taxes under any and all laws of this State,” as prescribed therein, are to be found exclusively in sections 1 arid 2 thereof, while section 3 is merely a saving provision against the former sections, to prevent their said provisions from operating as *447more than an annual suspension of any existing law imposing taxes upon the appellee, and from being construed into a contract exempting the said appellee from additional taxation by the Legislature in the future.
If the provisions of sections 1 and 2 had expressly provided that the said discharge should be from all “ state and county ” taxes, and in those very. words, with the language of section 3 being as it now stands, it could not be maintained that the laws regarding the assessment and collection of county taxes against the real property of the appellee would not be within the saving provisions of said section 3, nothwithstanding the use of said word “ imposed.” Yet, if the restricted meaning contended for by the appellant should be given to the word, then said saving clauses would not, in such case, embrace any existing or future laws providing for county taxation.
If, therefore, the Act of 1873 is, as the foregoing consideration of it is believed to have demonstrated, clear, explicit and devoid of ambiguity or doubt in respect to the exemption and discharge from the payment of the said county tax on the said road bed of the appellee, then there is no ground upon which the appellant can seek a construction contrary to or outside of the express language thereof.
In the construction of statutes it is a rule of general application that effect must be given to the words used by the Legislature, if there is no uncertainty or - ambiguity in their meaning. It is true that exemptions to individuals, from the common burdens laid upon citizens by the necessities of government, are not favored by the courts and are generally strictly construed, and that the courts have therefore required an exemption from taxation to be, beyond any reasonable doubt, within the intention of the Legislature, or they have declined to enforce it. And this intention must be manifested by the Legislature in plain and explicit language, concerning which there can be no misunderstanding.
These stringent requirements are more especially applicable to cases in which exemptions from taxation, or the surrender of the taxing power, are embodied in the charters of private corporations. The present is not a case of a surrender of the taxing power, nor strictly of an exemption from taxation, but rather of a release from *448taxation in consideration of a specified sum paid in lieu thereof from year to year until the Legislature shall otherwise direct; so that the special reason for the foregoing stringent rule does not exist in the present case; and yet, in its clear, explicit, indubitable language and meaning, this Act so completely conforms to the most exacting requirements of the rule that it absolutely precludes the appellant from seeking a construction of its terms or the intention of the Legislature outside of the language of the Act itself.
The objection that the operation of the Act, under the foregoing construction of it, will bring embarrassment and inconvenience to the county officials in their administration of the county tax laws, and deprive the county of a source of revenue and thus increase the burdens upon other property owners, cannot avail against the clear intent and express letter of the law. This result is within the discretion and power of the Legislature; 18 Wall., 225 [85 U. S. bk. 21, L. ed. 894] ; if intentional, and if unforeseen, as is often the case, or unintentional, it may be remedied by legislative, but not by judicial, intervention.
The cases in 17 Grattan, 181; 32 Iowa, 429; 91 N. Y., 584, and in other reports, cited by the appellant to show that the words “ all taxes under any and all laws of this State ” might be construed and restricted to mean only State and not county taxation, are not applicable as controlling precedents in the present case. In none of them was the language so comprehensive, explicit and indubitable as that used in this Act. ■ In all of them there were peculiar features, and especial reasons for the conclusions therein reached, not existing in the present instance; and in some of them there was found (as is not so in this case) internal evidence in the Acts in controversy, indicating a legislative intent not to include the tax, the exemption from which was in question; while in most, if not all, of them, exemption from municipal taxation only was involved, which question is not now before this court for adjudication.
The claim of the appellant that the “ Joint Resolution relating to certain taxes” adopted at Dover, April 19, 1883, 17 Del. Laws, 562, is “ in pari materia ” with the said Act of 1873, and therefore “ operates as a legislative authority and command fixing and determining the status of the appellee as to the extent of its exemption *449with respect to taxes levied after the adoption of that resolution,” is unfounded in fact.
The resolution itself affords internal evidence that it does not affect the taxation or exemption of the appellee; but, on the contrary, only of other companies. Again; the resolution refers exclusively to such companies as were in arrears for taxes due the State at the time of its adoption; while it appears by the record in this case that the appellee was not in arrears therefor at that time.
It may be true that the Act of 1873 exempted the appellee from the payment of both county and State taxes, upon the payment of the specified commutation as prescribed therein, while the said Resolution, and other commutation Acts, may exempt all other companies only from State taxation. But since the legislative power to create this discrimination and inequality is indisputable, it affords no valid objection to the Act of 1873, if its terms and meaning clearly and unmistakably manifest a legislative intent to exempt or discharge the appellee from the payment oí both county and State taxes, as it has been shown they do, beyond any reasonable doubt. People v. Davenport, 91 N. Y., 589.
It cannot be conceded that the construction which is given to this Act necessarily leads to an absurdity, or manifest injustice. It is possible to conceive of many reasons which would be sufficient to induce the Legislature, in consideration of a certain adequate sum paid into the State treasury annually, to release and discharge the appellee from the payment of all taxes, both county and State, from year to year, until otherwise directed by the Legislature, even though in doing so it discriminated against other companies. It is not necessary to enumerate ihese reasons, or any of them. That in the legislative judgment, this course has been adopted as a wise and beneficial policy for the State, and that such legislative purpose has been “ manifested in plain and explicit language concerning which there can be no misunderstanding,” is enough. That it has been so manifested in -the Act now in question seems incontrovertible.
The conclusion, therefore, follows that the decree of the Chancellor, in so far as it perpetually restrains and enjoins the collection by the appellant of the said sum of $271.41, rated and apportioned *450upon the valuation of the road bed or right of way of the appellee for the purposes of county taxation, should be affirmed.
If this interpretation of the Act of 1873 shall result in hardship or inconvenience to any, or in confusion or other embarrassment in the administration of the laws enacted for the purposes of county taxation, relief may be had by immediate application to the General Assembly now in session, the Legislature of 1873 having wisely and expressly reserved the power to modify or repeal the provisions of said Act at any time.
Comegys, C. J., dissented.